FILED
                              NOT FOR PUBLICATION                           SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FLORENCIO SALINAS-LOPEZ,                          No. 08-75126

               Petitioner,                        Agency No. A090-937-249

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Florencio Salinas-Lopez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Salinas-Lopez’s motion to

reopen as untimely because it was filed more than five years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and Salinas-Lopez failed to establish

grounds for equitable tolling, see Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th

Cir. 2001) (en banc) (equitable tolling applies where “despite all due diligence, [the

party invoking equitable tolling] is unable to obtain vital information bearing on

the existence of the claim”) (internal quotation and citation omitted). We therefore

do not reach Salinas-Lopez’s contentions related to his former counsel’s alleged

ineffective assistance.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-75126